11-5089-ag
Nwozuzu v. Holder




                         U NITED S TATES C OURT OF A PPEALS
                            FOR THE S ECOND C IRCUIT


                               August Term 2012

     (Argued: April 9, 2013                  Decided: August 12, 2013)

                            Docket No. 11-5089-ag




               K ELECHI G ERALD N WOZUZU ,   AKA   G ERALD K. N WOZUZU ,

                                                      Petitioner,

                                        v.

           E RIC H. H OLDER , J R ., U NITED S TATES A TTORNEY G ENERAL ,

                                                      Respondent.


Before:

                    W ALKER and C HIN , Circuit Judges, and
                                R ESTANI , Judge. *



              Petition for review of a decision of the Board of

Immigration Appeals dismissing an appeal of an immigration

judge's decision denying petitioner's motion to terminate


       *
          The Honorable Jane A. Restani, of the United States
Court of International Trade, sitting by designation.
his removal proceedings.    Petitioner contends that his

removal is improper because he is a United States citizen

by operation of a former provision of the Immigration and

Nationality Act.    We grant the petition for review and

remand this matter to the Board of Immigration Appeals for

further proceedings not inconsistent with this opinion.

     Petition GRANTED and case REMANDED.




                         JOSHUA E. BARDAVID, Law Office of
                              Joshua E. Bardavid (Theodore N.
                              Cox, Law Office of Theodore N.
                              Cox, on the brief), New York,
                              New York, for Petitioner.

                         ERNESTO H. MOLINA, Assistant
                              Director (Stuart F. Delery,
                              Acting Assistant Attorney
                              General, Jaime M. Dowd, Senior
                              Litigation Counsel, on the
                              brief), Office of Immigration
                              Litigation, Civil Division, U.S.
                              Department of Justice,
                              Washington, District of
                              Columbia, for Respondent.


C HIN , Circuit Judge

          Petitioner Kelechi Gerald Nwozuzu was born in

Nigeria and came to this country when he was four years


                              -2-
old.       When he was seventeen, his parents were naturalized

as United States citizens.       The question presented is

whether Nwozuzu's failure to become a lawful permanent

resident before turning eighteen years old bars him from

claiming derivative citizenship from his parents.       We hold

it does not.

                        STATEMENT OF THE CASE

A.     Section 321(a)

              In considering Nwozuzu's claim, this Court must

"apply the law in effect when [petitioner] fulfilled the

last requirement for derivative citizenship."       Ashton v.

Gonzales, 431 F.3d 95, 97 (2d Cir. 2005).       Here, the law in

effect when seventeen-year old Nwozuzu applied for lawful

permanent residence status after his parents were

naturalized was former section 321(a) of the Immigration

and Nationality Act (the "INA"), 8 U.S.C. § 1432(a) (1994)

(repealed 2000) ("section 321(a)"). 1     Section 321(a)

provided in pertinent part:




       1
          This section was repealed by the Child Citizenship Act
of 2000 § 103, Pub. L. 106-395, 114 Stat. 1631, 1632.
                               -3-
              A child born outside of the United
              States of alien parents . . .
              becomes a citizen of the United
              States upon fulfillment of the
              following conditions:

              (1)   The naturalization of both
                    parents; . . .

              . . . and if

              (4)   Such naturalization takes place
                    while such child is under the
                    age of eighteen years; and

              (5)   Such child is residing in the
                    United States pursuant to a
                    lawful admission for permanent
                    residence at the time of the
                    naturalization of the parent
                    last naturalized . . . or
                    thereafter begins to reside
                    permanently in the United States
                    while under the age of eighteen
                    years.

8 U.S.C. § 1432(a). 2

         A petitioner could satisfy the requirements of

section 321(a)(5) in two ways.    Under the first clause, a

minor who was a lawful permanent resident automatically


    2
          In circumstances where one parent was deceased,   the
parents were legally separated, or the child was born out   of
wedlock (with paternity not established by legitimation),   the
naturalization of one parent -- the surviving parent, the   parent
with legal custody, or the mother, respectively -- was
sufficient. 8 U.S.C. § 1432(a)(2)-(3), (5).
                               -4-
became a citizen at the time the last parent was

naturalized.      Under the second clause, a minor could derive

citizenship if, after the last parent naturalized, he

"beg[an] to reside permanently in the United States while

under the age of eighteen years."       Id.   It is this second

clause upon which Nwozuzu's claim is based.

B.   Facts

            The facts are undisputed.    Nwozuzu was born on

March 8, 1977 in Nigeria.      In 1982, he entered the United

States as the child of F-1 nonimmigrant students.        In 1990,

his father filed an immediate relative visa petition, Form

I-130, on Nwozuzu’s behalf, which was approved in March

1993.    In 1994, both his parents were naturalized as U.S.

citizens.    On February 6, 1995, at the age of seventeen,

Nwozuzu applied for an adjustment of status to become a

lawful permanent resident.      His application was not decided

at that time. 3



     3
          The record is unclear as to why the application was
not decided. Nwozuzu’s father recalled that the application was
not approved because Nwozuzu did not have his passport at the
initial hearing, which was then rescheduled for a date after he
left the country, as discussed below. In his brief to the BIA,
                               -5-
         Five months later, Nwozuzu filed a Form I-131

"Application for Travel Document" to visit his ailing

grandmother in Nigeria, but he left for Nigeria before that

application was approved.    On August 21, 1995, Nwozuzu was

denied readmittance because he had left the country without

obtaining a travel document.    He was readmitted on December

12, 1998, after becoming a lawful permanent resident at the

age of 21.

         On January 7, 2004, Nwozuzu was convicted of:      (1)

criminal possession of a weapon in the third degree,

involving a loaded firearm, in violation of N.Y. Penal Law

§ 265.02(4); (2) criminal possession of a weapon in the

fourth degree, involving a loaded firearm, in violation of

N.Y. Penal Law § 265.01(1); and (3) unlawful possession of

marijuana, in violation of N.Y. Penal Law § 221.05.

C.   Procedural History

         On June 16, 2005, the Department of Homeland

Security ("DHS") filed a Notice to Appear charging Nwozuzu

with removability under section 237(a)(2)(C) of the INA, 8


however, Nwozuzu represented that the initial hearing was
rescheduled because of "school conflicts."
                               -6-
U.S.C. § 1227(a)(2)(C), based on his 2004 convictions for

possession of a firearm. 4

         Nwozuzu applied for citizenship in August 2005 and

April 2006, but his application was not approved.

         On October 6, 2006, the immigration judge (the

"IJ") held that DHS failed to meet its burden to establish

alienage and terminated proceedings against Nwozuzu.      DHS

appealed the decision to the Board of Immigration Appeals

(the "BIA").   On September 10, 2008, the BIA issued its

decision (the "September 10 decision"), sustaining DHS's

appeal and remanding the case to the IJ to complete removal

proceedings.   See Matter of Nwozuzu, 24 I. & N. Dec. 609,

616 (BIA 2008).

         In the September 10 decision, the BIA read the

phrase "begins to reside permanently" in section 321(a) to

require Nwozuzu to have become a lawful permanent resident

before turning eighteen to derive citizenship from his

naturalized parents.   Id. at 612.   In reaching that

conclusion, the BIA considered the definition of the words
    4
          On April 16, 2010, DHS lodged an additional charge
pursuant to section 237(a)(2)(B)(i) of the INA, 8 U.S.C.
§ 1227(a)(2)(B)(i), based on his 2004 marijuana conviction.
                               -7-
"residence," "permanent," and "lawfully admitted for

permanent residence."   Id. at 612-13.   The BIA also noted

that the "residing permanently" language in the INA's

definition of "lawfully admitted for permanent residence"

in section 101(a)(20) "closely tracks" the language "begins

to reside permanently" in section 321(a).    Id. at 613-14.

It therefore concluded that this similarity "strongly

suggests that Congress intended to impose a requirement

that an alien must obtain lawful permanent residence before

the age of 18 to acquire derivative citizenship."       Id.   The

BIA also held that failing to read "reside permanently" to

require lawful permanent resident status would "effectively

negate" the lawful permanent resident requirement of the

first clause, rendering it surplusage.    Id. at 614.

          After additional proceedings before the IJ and the

BIA, on November 17, 2011, the BIA dismissed Nwozuzu's

appeal of the IJ's denial of his request to terminate the

proceedings.   In re Nwozuzu, No. A046 651 723 (BIA Nov. 17,

2011), aff'g No. A046 651 723 (Imm. Ct. N.Y.C. June 9,

2011).   The BIA relied primarily on the reasoning in its


                             -8-
September 10 decision concluding that Nwozuzu did not

derive citizenship from his parents because he did not

become a lawful permanent resident before turning eighteen.

          The BIA issued a final order of removal on

November 17, 2011, and Nwozuzu timely filed this Petition

for Review on December 9, 2011.

                            DISCUSSION

          As a general matter, this Court reviews BIA

determinations of law de novo.       Iavorski v. U.S. INS, 232

F.3d 124, 128 (2d Cir. 2000).     Agency interpretations of

statutes are reviewed under Chevron, U.S.A., Inc. v.

Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).

Under the first prong of Chevron, this Court determines

"whether Congress has directly spoken to the precise

question at issue."   Id. at 842.      "If the intent of

Congress is clear, that is the end of the matter . . . ."

Id.   If, however, there is ambiguity, the second prong of

Chevron requires that this Court defer to an agency's

interpretation of the statute if that interpretation is

reasonable.   Id. at 843.


                               -9-
           We conclude that, both in the text of the statute

and its legislative history, Congress has spoken directly

to "the precise question at issue."     Section 321(a)

provided that a child whose parents were naturalized and

who "beg[an] to reside permanently in the United States

while under the age of eighteen years" could obtain

derivative citizenship.    8 U.S.C. § 1432(a)(5) (1994); see

also INS v. Cardoza-Fonseca, 480 U.S. 421, 446 (1987)

("[W]hether Congress intended the two standards to be

identical is a pure question of statutory construction for

the courts to decide.").    As we discuss below, this was

true even for a child who was not lawfully admitted for

permanent residence before turning eighteen.

A.   The Statutory Text

           When interpreting a statutory provision, we begin

with the language of the statute.     Saks v. Franklin Covey

Co., 316 F.3d 337, 345 (2d Cir. 2003) ("Every exercise in

statutory construction must begin with the words of the

text.").   If the statutory terms are unambiguous, we

construe the statute according to the plain meaning of its


                              -10-
words.    See Rubin v. United States, 449 U.S. 424, 430

(1981); Greenery Rehab. Grp., Inc. v. Hammon, 150 F.3d 226,

231 (2d Cir. 1998).    The plain meaning is best discerned by

"looking to the statutory scheme as a whole and placing the

particular provision within the context of that statute. "

Saks, 316 F.3d at 345.     If, however, the terms are

ambiguous or unclear, we may consider legislative history

and other tools of statutory interpretation.     Greenery, 150

F.3d at 231; Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067,

1073 (2d Cir. 1993).     Applying these general rules of

statutory construction, we conclude that Congress intended

for the two clauses in section 321(a)(5) to mean different

things.

           First, the two clauses use different words:

               Such child is residing in the United
               States pursuant to a lawful
               admission for permanent residence at
               the time of the naturalization of
               the parent last naturalized . . . or
               thereafter begins to reside
               permanently in the United States
               while under the age of eighteen
               years.




                               -11-
8 U.S.C. § 1432(a)(5) (1994) (emphasis added).    This alone

is instructive, for "[w]here Congress includes particular

language in one section of a statute but omits it in

another section of the same Act, it is generally presumed

that Congress acts intentionally and purposely in the

disparate inclusion or exclusion."    Cardoza-Fonseca, 480

U.S. at 432 (quotation and alteration omitted); see also

Barnhart v. Sigmon Coal Co., 534 U.S. 438, 452 (2002).

            Second, these phrases have plainly different

meanings.    "[L]awfully admitted for permanent residence" is

a term of art.    See H.R. Rep. No. 82-1365 (1952), reprinted

in 1952 U.S.C.C.A.N. 1653, 1684; see also Gooch v. Clark,

433 F.2d 74, 78-79 (9th Cir. 1970).    As defined by the INA,

it means "the status of having been lawfully accorded the

privilege of residing permanently in the United St ates as

an immigrant in accordance with the immigration laws, such

status not having changed."    8 U.S.C. § 1101(a)(20) (1994).

That phrase -- that term of art -- does not appear in the

second clause.    Rather, section 321(a)(5) employs the

generic phrase "reside permanently," which is not defined


                              -12-
by the INA.   But see id. § 1101(a)(31) (defining

"permanent" as "a relationship of continuing or lasting

nature, as distinguished from temporary, but a relationship

may be permanent even though it is one that may b e

dissolved eventually at the instance either of the United

States or of the individual, in accordance with law").

          Our conclusion that these two phrases are not

coextensive is further reinforced by other sections of the

INA, in which the phrases "lawfully admitted for permanent

residence" and "reside permanently" are used in a manner

that suggest their meanings are distinct.   For example,

before it was revised in 2000, section 322 allowed parents

to request a certificate of citizenship for a child if,

among other requirements, "the child [was] residing

permanently in the United States with the citizen parent,

pursuant to a lawful admission for permanent residence."      8

U.S.C. § 1433(a)(5)(A) (1994) (emphasis added) (amended

2000).   If one could only reside permanently in the United

States as a lawful permanent resident, then the phrase

"pursuant to a lawful admission for permanent residence "


                             -13-
would have been superfluous.     See Duncan v. Walker, 533

U.S. 167, 174 (2001) (a statute must be construed "to give

effect, if possible, to every clause and word " (quotation

omitted)).

         Similarly, section 327 provides that, in the case

of former citizens who lost their citizenship by fighting

for other countries during World War II, the former citizen

shall not be naturalized unless he "has been lawfully

admitted to the United States for permanent residence and

intends to reside permanently in the United States."     8

U.S.C. § 1438(b)(2) (2012)(emphasis added).     As used in

section 327, "lawfully admitted . . . for permanent

residence" and "reside permanently" are clearly separate

clauses that must carry different meanings.     See Sosa v.

Alvarez-Machain, 542 U.S. 692, 711 n.9 (2004) (where

Congress "uses certain language in one part of the statute

and different language in another, the court assumes

different meanings were intended" (internal quotation marks

and citation omitted)).




                               -14-
          Third, our precedent has already established that

to "reside permanently" in section 321(a) requires

something less than a lawful admission of permanent

residency.      See Ashton v. Gonzales, 431 F.3d 95, 99 (2d

Cir. 2005). 5    In Ashton, the government sought to exclude a

petitioner who was not a lawful permanent resident at the

time his parent was naturalized.       The government argued

that "to reside permanently," an alien must be a lawful

permanent resident of the United States.       See id. at 98-99.

We, however, rejected the arguments advanced by the

government and concluded that, apart from actually being

lawfully admitted for permanent residency, "some lesser

official objective manifestation" of beginning to reside

permanently would satisfy the requirements of section
     5
          We recognize that the two other circuits to have
considered this issue, the Ninth Circuit and the Eleventh
Circuit, have held to the contrary. See United States v. Forey-
Quintero, 626 F.3d 1323, 1326-27 (11th Cir. 2010); Romero-Ruiz
v. Mukasey, 538 F.3d 1057, 1062-63 (9th Cir. 2008). The court
in Forey-Quintero relied heavily on the BIA's reasoning in In re
Nwozuzu, which, as discussed herein, we reject. See Forey-
Quintero, 626 F.3d at 1327. Moreover, neither court examined
the legislative history behind the evolution of the statute,
which supports reading the two clauses of section 321(a)
distinctly. See id.; Romero-Ruiz, 538 F.3d at 1062-63. Hence,
we are not persuaded by the reasoning of the Ninth and Eleventh
Circuits.

                                -15-
321(a).   See id. at 99 (but finding that petitioner's

subjective intent alone did not meet that threshold).

          Finally, this interpretation of section 321(a)

provides meaning to both of its clauses without rendering

either superfluous.   The first clause addresses the class

of minors who were "lawfully admitted for permanent

residence" at the time the second parent was naturalized;

they automatically derived citizenship upon the parent's

naturalization.   By contrast, the second clause addresses

minors who, at the time the second parent was naturalized,

either lived abroad or lived in the United States but had

not been "lawfully admitted for permanent residence."

These minors did not derive citizenship automatically upon

the parent's naturalization; rather, they derived

citizenship automatically, but only after they resided in

the United States and garnered some "official objective

manifestation" of their intent to reside permanently.     See

id. at 99 (rejecting notion that subjective intent alone

satisfies section 321(a)(5), but suggesting that applying

for permanent resident status would meet the requirement).


                             -16-
            Thus, under section 321(a)(5), a minor derived

citizenship if the second parent was naturalized and he

thereafter "beg[an] to reside permanently in the United

States while under the age of eighteen years" --

irrespective of whether he had been lawfully admitted for

permanent residence before turning eighteen.

B.   Legislative History

            To the extent there is any ambiguity in the words

of the statute, the legislative history of section 321(a)

lends further support to our interpretation, in two

respects.     First, the history of the laws governing the

derivative naturalization of children demonstrates clearly

that Congress intended "lawful admission for permanent

residence" and "reside permanently" to mean different

things.     Second, the legislative history also makes clear

Congress's intent to preserve the family unit and to keep

families intact.

     1.     Derivative Citizenship Laws

            The first statute allowing foreign-born children

to derive citizenship from their parents' naturalization


                               -17-
was enacted as part of the Naturalization Act of 1790.       See

Ch. 3 § 1, 1 Stat. 103, 104.     This provision, amended

slightly by subsequent Naturalization Acts, was eventually

codified as section 2172 of the Revised Statutes of the

United States:

             The children of persons who have
             been duly naturalized under any law
             of the United States, . . . being
             under the age of twenty-one years at
             the time of the naturalization of
             their parents, shall, if dwelling in
             the United States, be considered as
             citizens thereof . . . .

Rev. Stat. § 2172 (repealed 1940)(emphasis added), quoted

in United States ex rel. Patton v. Tod, 297 F. 385, 387 (2d

Cir. 1924); see also Zartarian v. Billings, 204 U.S. 170,

173-74 (1907) (noting section 2172 was largely unchanged

since the 1790s).   For more than a century, the derivative

citizenship statute simply required that the foreign child

be "dwelling within the United States," but did not

explicitly require that such "dwelling" be "permanent" or

even "lawful."   Indeed, at the time of its original

enactment, there were no federal immigration laws with

which aliens had to comply.     See Patton, 297 F. at 394.

                               -18-
Based on the plain language of section 2172, it became

well-established that a foreign-born child "dwelling within

the United States" at the time her parents were naturalized

automatically became a citizen.       See id. at 389-90.

         It was also generally presumed that section 2172

granted citizenship to children who were living abroad at

the time their parents were naturalized and later began

"dwelling in the United States," but the statutory language

was ambiguous in this regard.     See id. at 390-92; Charles

Gordon et al., 7 Immigration Law & Procedure § 98.03[3][f]

(rev. ed. 2013).     It was unclear when these children had to

begin "dwelling in the United States" and when they would

be deemed citizens.     See Zartarian, 204 U.S. at 174 (noting

that section 2172 raised these questions, but they were not

before the Court).     To clarify these issues, Congress

enacted section 5 of the Citizenship Act of 1907 (the "1907

Act"), which provided:

             [A] child born without the United
             States of alien parents shall be
             deemed a citizen of the United
             States by virtue of the
             naturalization of . . . the parent:
             Provided, That such naturalization

                               -19-
              or resumption takes place during the
              minority of such child; And provided
              further, That the citizenship of
              such minor child shall begin at the
              time such minor child begins to
              reside permanently in the United
              States.

Ch. 2534 § 5, 34 Stat. 1228, 1229 (repealed 1940); see also

Patton, 297 F. at 392-93.    Thus, the "reside permanently"

requirement was first introduced in section 5 of the 1907

Act; section 2172, until it was repealed in 1940, continued

to require merely "dwelling in the United States."

Moreover, neither statute used the term "lawful." 6



    6
          Several cases from this era construed both Rev. Stat.
§ 2172 and section 5 of the 1907 Act as requiring that the alien
child have "legally landed" in the United States before they
could be deemed to be "dwelling" or "resid[ing] permanently"
here. Kaplan v. Tod, 267 U.S. 228, 230 (1925); Zartarian, 204
U.S. at 175; United States ex rel. Patton, 297 F. at 394. Each
of these cases involved a child who was expressly excluded from
admission because she was carrying a contagious disease, see
Zartarian, 204 U.S. at 172-73, was "feeble minded," Kaplan, 267
U.S. at 229, or was "an imbecile," Patton, 297 F. at 388. This
Court has previously determined that these outdated cases are
"unhelpful" in interpreting section 321 of the INA. See Ashton,
431 F.3d at 98-99. In any event, this case, as in Ashton, is
distinguishable because Nwozuzu "was admitted legally into the
United States . . . and until he was convicted of [his crimes],
he did not belong to a class of persons categorically forbidden
from immigrating." Id. at 99. Therefore, we need not consider
whether the "reside permanently" clause in section 321 carries
an implicit "lawful entry" requirement.

                              -20-
           Because of the ambiguity surrounding Rev. Stat.

§ 2172, courts construed that provision and section 5 of

the 1907 Act as addressing two separate situations:

               Under R.S.U.S. Sec. 2172, a foreign-
               born minor child dwelling in the
               United States at the time of the
               naturalization of the parent
               automatically becomes an American
               citizen. Under section 5 of the Act
               of March 2, 1907, a foreign-born
               child, not in the United States when
               the parent is naturalized, becomes a
               citizen only from such time as,
               while still a minor, it begins to
               reside permanently in the United
               States.

Patton, 297 F. at 393; see also Gordon, supra, § 98.03[2]

("Although it dealt with the same subject matter as section

2172 of the Revised Statutes, the 1907 Act used variant

terminology and did not mention, modify, or repeal the

former statute.").   Congress finally combined these two

separate provisions into section 314 of the Nationality Act

of 1940:

               A child born outside of alien
               parents, . . . becomes a citizen of
               the United States upon fulfillment
               of the following conditions:



                             -21-
             (a)    The naturalization of both
                    parents; . . .

                    . . . and

             (e)    Such child is residing in the
                    United States at the time of the
                    naturalization of the parent
                    last naturalized under
                    subsection (a) . . . or
                    thereafter begins to reside
                    permanently in the United States
                    while under the age of eighteen
                    years.

Ch. 876 § 314, 54 Stat. 1137, 1145-46 (repealed 1952).

Because there was no longer any ambiguity making it

necessary to distinguish between children present at the

time of their parents' naturalization and those who arrived

afterwards, Congress could have simply imposed a single

requirement of "permanent residency" beginning while the

child was still a minor.   Instead, it retained the dual

clause framework:   children could either "resid[e] in the

United States" at the time their parents were naturalized,

or they could later "reside permanently" so long as they

began doing so while still a minor.

         Congress maintained this dual framework when it

passed section 321 of the Immigration and Nationality Act

                                -22-
of 1952, which added the lawful permanent residency

requirement.   See INA § 321(a)(5), ch. 477, 66 Stat. 163,

245 (1952) (codified as amended at 8 U.S.C. § 1432(a)(5)

(1994)) (repealed 2000).      Importantly, Congress altered

only the first clause of section 314(e) of the 1940 Act,

changing the bare phrase "residing in the United States" to

"residing . . . pursuant to a lawful admission for

permanent residence."   Id.     Congress did not, however,

significantly alter the second clause, letting stand the

requirement that an alien child need only "begin[] to

reside permanently in the United States" while still a

minor.   See id.

          According to the House Report accompanying the

INA, the term "lawfully admitted for permanent residence"

was a new term of art carrying "especial significance

because of its application to numerous provisions of the

bill."   H.R. Rep. No. 82-1365 (1952), reprinted in 1952

U.S.C.C.A.N. 1653, 1684.      Therefore, when Congress used

that term -- in both the text of the statute and in the

House Report's discussion of section 321 -- only in


                                -23-
reference to residency at the time of the parents'

naturalization and not in reference to residency beginning

thereafter, we must presume that it did so deliberately.

See INA § 321(a)(5); H.R. Rep. No. 82-1365, reprinted in

1952 U.S.C.C.A.N. at 1739-40.     Given the "especial

significance" of that term, we cannot assume Congress

intended the phrase "reside permanently" -- which had been

carried over, unaltered, from previous statutes since 1907

-- to be shorthand for the new term of art.      We reasonably

conclude from this history that Congress intended the two

clauses, which had always used different terms and

functioned separately, to continue to have different

meanings.    See Sosa, 542 U.S. at 711 n.9.

            Indeed, there is a logical reason for requiring

lawful permanent residence at the time of naturalization

but only permanent residence thereafter:      derivative

citizenship is granted automatically.     See INA § 321

(entitled "Child Born Outside of United States of Alien

Parent; Conditions Under Which Citizenship Automatically

Acquired" (emphasis added)).     Requiring lawful admission


                               -24-
for permanent residence at the time of the parents'

naturalization provided an administratively convenient way

of determining which children intended to remain with their

parents and thus would become citizens at the time their

parents were naturalized.

         Imposing such a requirement on minor children

either living abroad or residing temporarily in the United

States at the time of their parents' naturalization made

little sense.    Because their parents had already become

citizens, children in this situation automatically acquired

citizenship once they were residing in the United States

and demonstrated their objective intent to remain

"permanently."   Requiring them to obtain "lawful admission

for permanent residence" would have been a meaningless

formality because these children did not require lawful

permanent resident status.    It also would have

unnecessarily delayed their entry into the country, making

it difficult to "begin to reside permanently in the United

States while under the age of eighteen years" and

jeopardizing their chances of deriving citizenship from


                              -25-
their parents.    8 U.S.C. § 1432(a)(5) (1994).   Congress

clearly intended a different result:

                Congress enacted the derivative
                citizenship statute to ensure that
                "alien children whose real interests
                were located in America with their
                custodial parent, and not abroad,
                should be automatically
                naturalized."

Duarte-Ceri v. Holder, 630 F.3d 83, 89-90 (2d Cir. 2010)

(quoting Bustamante-Barrera v. Gonzalez, 447 F.3d 388, 397

(5th Cir. 2006)).    To be sure, obtaining "lawful admission

for permanent residence" remained the most certain way of

proving the objective intent to "reside permanently," see

Ashton, 431 F.3d at 99, but it was not the only way to

carry this burden.

       2.   Preservation of the Family Unit

            Our decision not to read a lawful permanent

resident requirement into the second clause of section

321(a)(5) is consistent with the prevailing purpose of the

INA:

                [The INA] implements the underlying
                intention of our immigration laws
                regarding the preservation of the
                family unit. An American citizen

                              -26-
                will have the right to bring his
                alien spouse (wife or husband) as a
                nonquota immigrant. Similarly, he
                will be able to bring his alien
                minor child as a nonquota immigrant.

H.R. Rep. No. 82-1365, reprinted in 1952 U.S.C.C.A.N. at

1680.     Clearly, Congress did not intend for the children of

U.S. citizens to be strictly bound by all the formal

requirements of the immigration laws applicable to adults.

See, e.g., INS v. Errico, 385 U.S. 214, 220 (1966)

(discussing 1957 amendments to the INA and explaining that

"Congress felt that, in many circumstances, it was more

important to unite families and preserve family ties than

it was to enforce strictly" various restrictions in the

immigrations laws).     Moreover, this Court in Duarte-Ceri

has specifically recognized that the derivative citizenship

statute

                "implements the underlying intention
                of our immigration laws regarding
                the preservation of the family
                unit." It is consistent with
                Congress's remedial purposes,
                therefore, to interpret the
                statute's ambiguity with leniency,
                and we should interpret the statute
                here in a manner that will keep
                families intact.

                               -27-
630 F.3d at 89-90 (citations omitted) (quoting H.R. Rep.

No. 82-1365, at 24, reprinted in 1952 U.S.C.C.A.N. at

1680).

         This reasoning applies with equal force here.     We

recognize that the alien applicant bears the burden of

establishing his eligibility for citizenship and , when we

interpret naturalization statutes, "doubts should be

resolved in favor of the United States and against the

claimant."    Berenyi v. Dist. Dir., INS, 385 U.S. 630, 637

(1967) (quotation marks omitted).    Nevertheless, when

possible, we should also seek to "preserve[] rather than

extinguish[] citizenship," Duarte-Ceri, 630 F.3d at 88, and

be mindful of the "underlying intention of our immigration

laws regarding the preservation of the family unit," H.R.

Rep. No. 82-1365 (1952), reprinted in 1952 U.S.C.C.A.N.

1653, 1680.   Accordingly, while we conclude that the plain

language compels our reading of the statute, we would favor

this reading in any event because it furthers the intent of

Congress to keep families intact where possible.



                              -28-
C.     The BIA's Interpretation

            We conclude that the BIA's interpretation of

section 321(a) is unreasonable.       First, relying in part on

the definitions of "permanent" and "residence," the BIA

held that anything less than lawful permanent resident

status cannot be "permanent," even if the petitioner

"maintains lawful status."     Nwozuzu, 24 I. & N. Dec. at

613.     It reasoned that lawful permanent residents are

"permanent" because they are guaranteed that status unless

they violate the law or abandon that status.       Id. at 613

n.4.     In contrast, "[a]n alien residing in this country

without authorization . . . may be required to leave at any

time."     Id.

            This reasoning is inconsistent with the text of

the statute and ignores the fact that there are a number of

groups that are permitted to stay in this country

permanently without being lawful permanent residents,

including crewman on fishing vessels and nonimmigrant alien

students (G-4 visa holders).      See, e.g., Elkins v. Moreno,

435 U.S. 647, 666 (1978) ("Congress, while anticipating


                               -29-
that permanent immigration would normally occur through

immigrant channels, was willing to allow nonrestricted

nonimmigrant aliens to adopt the United States as their

domicile."); H.R. Rep. No. 82-1365, reprinted in 1952

U.S.C.C.A.N. 1653, 1696-97 (explaining that alien crewmen

on U.S. vessels are "enable[d] to reside permanently in the

United States without having been lawfully admitted for

permanent residence").

         The BIA also considered the similarity between the

phrases "begins to reside permanently" and "lawfully

admitted for permanent residence," the latter of which is

defined in section 101(a)(20) of the INA as "the status of

having been lawfully accorded the privilege of residing

permanently in the United States as an immigrant in

accordance with the immigration laws, such status not

having changed."   8 U.S.C. § 1101(a)(20); see Nwozuzu, 24

I. & N. Dec. at 613-14.   But as previously discussed, this

Court in Ashton strongly suggested that the phrase "reside

permanently" is not the equivalent of lawful permanent

residence.   See Ashton, 431 F.3d at 98-99 (declining to


                             -30-
"rule out that some lesser official objective manifestation

[other than lawful permanent residency] might also be

sufficient" to satisfy section 321(a)'s requirement).

          The BIA further held that requiring anything less

than lawful permanent resident status in the second clause

would "effectively negate the lawful permanent residence

requirement of the first clause."        Nwozuzu, 24 I. & N. Dec.

at 614.   The BIA reasoned that a petitioner would rarely

need to show lawful permanent resident status because he

could meet the more relaxed requirement of the second

clause.   Id.   We reject this argument for the reasons

articulated above.

                          *    *     *

          Thus, section 321(a) provided that, assuming the

other requirements were met, a child "under the age of

eighteen years" obtained derivative citizenship when his

parents were naturalized and the child was "residing in the

United States pursuant to a lawful admission for permanent

residence" or the child "thereafter beg[an] to reside

permanently in the United States while under the age of


                              -31-
eighteen years."    8 U.S.C. § 1432(a)(5) (1994).   "[B]egins

to reside permanently" does not require "lawful permanent

resident" status.   It does require, however, "some

objective official manifestation of the child’s permanent

residence."   Ashton, 431 F.3d at 98-99 (suggesting that an

application for legal permanent residency would qualify as

an objective manifestation).

          Here, Nwozuzu satisfied the conditions of section

321(a).   He began to reside permanently in the United

States, while still under the age of eighteen, after his

parents were naturalized.    His application of adjustment to

lawful permanent resident status on February 6, 1995 --

after his parents naturalized and when he was still

seventeen -- is an objective and official manifestati on of

his intent to reside permanently in the United States.

          Additionally, Nwozuzu’s particular family

circumstances, including the presence and naturalization of

Nwozuzu’s parents and the eventual naturalization of all of

his siblings, although not sufficient on its own to

establish an objective manifestation of permanent


                               -32-
residency, further bolster our conclusion.   See Duarte-

Ceri, 630 F.3d at 89-90 (noting the purpose of the statute

is to ensure that "alien children whose real interests were

located in America with their custodial parent, and not

abroad, should be automatically naturalized.") (quotation

marks omitted).   Accordingly, he has satisfied the

requirements for derivative citizenship under section

321(a).

                         CONCLUSION

          For the reasons set forth above, the petition is

GRANTED and the case is REMANDED to the BIA for proceedings

not inconsistent with this opinion.




                             -33-